UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09297 Nuveen Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:7/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Dividend Advantage Municipal Fund (NAD) July 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 151.1% (99.9% of Total Investments) Alabama – 0.3% (0.2% of Total Investments) $ 1,600 Alabama 21st Century Authority, Tobacco Settlement Revenue Bonds, Series 2000, 5.750%, 12/01/20 12/10 at 102.00 A– $ 1,608,416 Alaska – 0.1% (0.1% of Total Investments) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.250%, 12/14 at 100.00 AA+ 12/01/34 – FGIC Insured (UB) Arizona – 1.2% (0.8% of Total Investments) Phoenix, Arizona, Civic Improvement Corporation, Senior Lien Airport Revenue Bonds, Series 7/18 at 100.00 AA– 2008A, 5.000%, 7/01/33 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Total Arizona California – 6.5% (4.3% of Total Investments) Alameda Corridor Transportation Authority, California, Senior Lien Revenue Bonds, Series No Opt. Call A 1999A, 0.000%, 10/01/37 – NPFG Insured Anaheim Public Finance Authority, California, Subordinate Lease Revenue Bonds, Public No Opt. Call AAA Improvement Project, Series 1997C, 0.000%, 9/01/28 – AGM Insured California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital 8/19 at 100.00 AA Project, Series 2009, 6.750%, 2/01/38 65 California, General Obligation Bonds, Series 1997, 5.000%, 10/01/18 – AMBAC Insured 10/10 at 100.00 A1 California, General Obligation Bonds, Series 2005, 5.000%, 3/01/31 3/16 at 100.00 A1 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 0.000%, 6/01/26 – AGM Insured No Opt. Call AAA 5.000%, 6/01/45 – AGC Insured 6/15 at 100.00 AAA Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 BBB 5.125%, 6/01/47 6/17 at 100.00 BBB M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009C, No Opt. Call A 6.500%,11/01/39 Palmdale Civic Authority, California, Revenue Refinancing Bonds, Civic Center Project, Series 1/11 at 100.00 A 1997A, 5.375%, 7/01/12 – NPFG Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue No Opt. Call A Refunding Bonds, Series 1997A, 0.000%, 1/15/35 – NPFG Insured Total California Colorado – 5.5% (3.7% of Total Investments) Antelope Heights Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Series 12/17 at 100.00 N/R 2007, 5.000%, 12/01/37 – RAAI Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 7/19 at 100.00 AA Series 2009A, 5.500%, 7/01/34 Denver City and County, Colorado, Airport Special Facilities Revenue Bonds, Rental Car Projects, Series 1999A: 6.000%, 1/01/12 – NPFG Insured (Alternative Minimum Tax) 1/11 at 100.00 A 6.000%, 1/01/13 – NPFG Insured (Alternative Minimum Tax) 1/11 at 100.00 A Denver, Colorado, FHA-Insured Multifamily Housing Revenue Bonds, Boston Lofts Project, Series 10/10 at 100.00 BB+ 1997A, 5.750%, 10/01/27 (Alternative Minimum Tax) E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, No Opt. Call A 9/01/25 – NPFG Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, No Opt. Call A 9/01/31 – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 3/01/36 – No Opt. Call A NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2006A, 0.000%, 9/01/38 – 9/26 at 54.77 A NPFG Insured Metropolitan Football Stadium District, Colorado, Sales Tax Revenue Bonds, Series 1999A, No Opt. Call A 0.000%, 1/01/12 – NPFG Insured Total Colorado Connecticut – 0.4% (0.2% of Total Investments) Mashantucket Western Pequot Tribe, Connecticut, Subordinate Special Revenue Bonds, Series 11/17 at 100.00 N/R 2007A, 5.750%, 9/01/34 Florida – 10.9% (7.2% of Total Investments) Florida Housing Finance Agency, Housing Revenue Bonds, Mar Lago Village Apartments, Series 12/10 at 100.00 N/R 1997F, 5.800%, 12/01/17 – AMBAC Insured (Alternative Minimum Tax) Florida State Board of Education, Public Education Capital Outlay Bonds, Series 2005E, 4.500%, 6/15 at 101.00 AAA 6/01/35 (UB) Marion County Hospital District, Florida, Revenue Bonds, Munroe Regional Medical Center, 10/17 at 100.00 A3 Series 2007, 5.000%, 10/01/34 Martin County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, 12/10 at 100.00 BB+ Indiantown Cogeneration LP, Series 1994A, 7.875%, 12/15/25 (Alternative Minimum Tax) South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007: 5.000%, 8/15/37 (UB) 8/17 at 100.00 AA– 5.000%, 8/15/42 (UB) 8/17 at 100.00 AA– Total Florida Georgia – 0.8% (0.5% of Total Investments) Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real 7/17 at 100.00 Baa2 Estate Foundation LLC Project, Series 2007A, 5.250%, 7/15/38 – AMBAC Insured Idaho – 0.1% (0.1% of Total Investments) Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 1999E, 5.750%, 1/11 at 100.50 Aa2 1/01/21 (Alternative Minimum Tax) Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000D, 6.350%, 1/11 at 100.00 Aa2 7/01/22 (Alternative Minimum Tax) Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000E, 5.950%, 1/11 at 100.00 Aaa 7/01/20 (Alternative Minimum Tax) Total Idaho Illinois – 31.7% (20.9% of Total Investments) Channahon, Illinois, Revenue Refunding Bonds, Morris Hospital, Series 1999, 5.750%, 12/01/12 12/10 at 101.00 BBB+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call Aa2 Revenues, Series 1998B-1, 0.000%, 12/01/29 – FGIC Insured Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call Aa2 Revenues, Series 1999A, 5.500%, 12/01/26 – FGIC Insured Chicago, Illinois, FHA/GNMA Multifamily Housing Revenue Bonds, Archer Court Apartments, Series 1999A: 5.500%, 12/20/19 (Alternative Minimum Tax) 10/10 at 101.00 AA– 5.600%, 12/20/29 (Alternative Minimum Tax) 10/10 at 101.00 AA– 5.650%, 12/20/40 (Alternative Minimum Tax) 10/10 at 101.00 AA– Chicago, Illinois, General Obligation Refunding Bonds, Emergency Telephone System, Series No Opt. Call Aa2 1999, 5.500%, 1/01/23 – FGIC Insured Chicago, Illinois, Motor Fuel Tax Revenue Refunding Bonds, Series 1993, 5.375%, 1/01/14 – No Opt. Call AA+ AMBAC Insured Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A1 Series 2005A, 5.000%, 1/01/33 – FGIC Insured DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, 11/13 at 100.00 Aa2 Series 2003B, 5.250%, 11/01/20 – AGM Insured DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, 11/13 at 100.00 Aa2 (4) Series 2003B, 5.250%, 11/01/20 (Pre-refunded 11/01/13) – AGM Insured Hoffman Estates Park District, Cook County, Illinois, General Obligation Bonds, Series 1999, 12/11 at 100.00 AA+ 5.375%, 12/01/29 – NPFG Insured Illinois Development Finance Authority, Local Government Program Revenue Bonds, Lake County No Opt. Call Baa1 School District 116 – Round Lake, Series 1999, 0.000%, 1/01/15 – NPFG Insured Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 11/19 at 100.00 AA 5.500%, 11/01/39 Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/18 at 100.00 AAA 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 2/18 at 100.00 A+ 5.500%, 2/01/40 – AMBAC Insured Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2004A, 5.000%, 7/01/34 7/14 at 100.00 Aa1 Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB Centers, Series 2008A, 6.000%, 8/15/23 Illinois Health Facilities Authority, Remarketed Revenue Bonds, University of Chicago Project, 8/11 at 103.00 Aa1 Series 1985A, 5.500%, 8/01/20 Illinois Health Facilities Authority, Revenue Bonds, Loyola University Health System, Series 1/11 at 100.00 A 1997A, 5.000%, 7/01/24 – NPFG Insured Illinois Health Facilities Authority, Revenue Bonds, Sarah Bush Lincoln Health Center, Series 8/10 at 100.00 A+ 1996B, 5.500%, 2/15/16 Illinois Housing Development Authority, Housing Finance Bonds, Series 2005E, 4.800%, 1/01/36 – 1/15 at 100.00 A+ FGIC Insured Kane & DeKalb Counties, Illinois, Community United School District 301, General Obligation No Opt. Call A1 Bonds, Series 2006, 0.000%, 12/01/21 – NPFG Insured Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General 1/15 at 60.14 Aa3 Obligation Bonds, Series 2005B, 0.000%, 1/01/25 – AGM Insured Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel 1/16 at 100.00 N/R Revenue Bonds, Series 2005A-1, 7.125%, 1/01/36 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 12/10 at 100.50 AAA Project, Series 1999A, 5.500%, 12/15/24 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/22 – NPFG Insured No Opt. Call A 0.000%, 12/15/23 – NPFG Insured No Opt. Call A Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place 6/12 at 101.00 AAA Expansion Project, Series 2002B, 5.750%, 6/15/23 – NPFG Insured Oak Park, Illinois, General Obligation Bonds, Series 2005B, 0.000%, 11/01/27 – SYNCORA 11/15 at 54.13 Aa2 GTY Insured Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 1999: 5.750%, 6/01/19 – AGM Insured No Opt. Call AAA 5.750%, 6/01/23 – AGM Insured No Opt. Call AAA Schaumburg, Illinois, General Obligation Bonds, Series 2004B, 5.250%, 12/01/34 – FGIC Insured 12/14 at 100.00 Aaa Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation No Opt. Call Aa2 Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured Will County School District 122, New Lenox, Illinois, General Obligation Bonds, Series 2000B, No Opt. Call Aa3 0.000%, 11/01/18 – AGM Insured Total Illinois Indiana – 3.7% (2.4% of Total Investments) Hospital Authority of Delaware County, Indiana, Hospital Revenue Refunding Bonds, Cardinal 8/10 at 100.00 N/R Health System, Series 1997, 5.000%, 8/01/16 – AMBAC Insured Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 12/19 at 100.00 AA 5.250%, 12/01/38 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 BBB Indiana, Series 2007, 5.500%, 3/01/37 Indiana Housing and Community Development Authority, Single Family Mortgage Revenue Bonds, 1/17 at 100.00 Aaa Tender Option Bond Trust 1847, 7.699%, 7/01/25 (Alternative Minimum Tax) (IF) Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Total Indiana Iowa – 0.9% (0.6% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.625%, 6/01/46 Kansas – 1.6% (1.0% of Total Investments) Wichita, Kansas, Water and Sewerage Utility Revenue Bonds, Series 1999, 4.000%, 10/01/18 – 10/10 at 100.00 Aa2 FGIC Insured Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Bonds, 12/15 at 100.00 N/R Redevelopment Project Area B, Series 2005, 5.000%, 12/01/20 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call N/R Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Kentucky – 1.1% (0.7% of Total Investments) Kentucky Economic Development Finance Authority, Hospital System Revenue Refunding and Improvement Bonds, Appalachian Regional Healthcare Inc., Series 1997: 5.850%, 10/01/17 10/10 at 100.00 BB– 5.875%, 10/01/22 10/10 at 100.00 BB– Total Kentucky Louisiana – 7.1% (4.7% of Total Investments) Louisiana Local Government Environmental Facilities and Community Development Authority, GNMA 6/12 at 105.00 Aaa Collateralized Mortgage Revenue Refunding Bonds, Sharlo Apartments, Series 2002A, 6.500%, 6/20/37 Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 A 2004, 5.250%, 7/01/33 – NPFG Insured Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.500%, 5/15/47 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 4.500%, 5/01/41 – 5/16 at 100.00 Aa1 FGIC Insured (UB) Louisiana Transportation Authority, Senior Lien Toll Road Revenue Bonds, Series 2005B, 0.000%, 12/10 at 38.73 Aa3 12/01/28 – AMBAC Insured Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B: 5.500%, 5/15/30 5/11 at 101.00 BBB 5.875%, 5/15/39 5/11 at 101.00 BBB Total Louisiana Massachusetts – 2.2% (1.5% of Total Investments) Boston Industrial Development Financing Authority, Massachusetts, Subordinate Revenue Bonds, 9/12 at 102.00 N/R Crosstown Center Project, Series 2002, 8.000%, 9/01/35 (Alternative Minimum Tax) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 10/15 at 100.00 AAA System, Series 2005F, 5.000%, 10/01/19 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A3 Series 2008E-1 &2, 5.125%, 7/01/33 Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts Housing Finance Agency, Housing Bonds, Series 2009F, 5.700%, 6/01/40 12/18 at 100.00 AA– Massachusetts Port Authority, Special Facilities Revenue Bonds, US Airways Group Inc., Series 9/10 at 100.00 A 1996A, 5.875%, 9/01/23 – NPFG Insured (Alternative Minimum Tax) Massachusetts Turnpike Authority, Metropolitan Highway System Revenue Bonds, Senior Series No Opt. Call A 1997A, 0.000%, 1/01/24 – NPFG Insured Total Massachusetts Michigan – 4.5% (3.0% of Total Investments) Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A1 7/01/35 – NPFG Insured Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Detroit Medical Center 8/10 at 100.00 BB– Obligated Group, Series 1998A, 5.250%, 8/15/28 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Wayne County, Michigan, Airport Revenue Bonds, Detroit Metropolitan Wayne County Airport, 12/10 at 100.00 A Series 1998A, 5.375%, 12/01/16 – NPFG Insured (Alternative Minimum Tax) Total Michigan Minnesota – 1.4% (0.9% of Total Investments) Minneapolis Health Care System, Minnesota, Revenue Bonds, Fairview Hospital and Healthcare 11/18 at 100.00 A Services, Series 2008A, 6.625%, 11/15/28 Minnesota Housing Finance Agency, Single Family Mortgage Bonds, Series 1998H-1, 5.650%, 1/11 at 100.00 AA+ 7/01/31 (Alternative Minimum Tax) Total Minnesota Missouri – 2.3% (1.5% of Total Investments) Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1: 0.000%, 4/15/27 – AMBAC Insured No Opt. Call AA– 0.000%, 4/15/29 – AMBAC Insured No Opt. Call AA– Missouri Health and Educational Facilities Authority, Revenue Bonds, SSM Healthcare System, 6/11 at 101.00 AA– Series 2001A, 5.250%, 6/01/21 – AMBAC Insured Missouri Health and Educational Facilities Authority, Revenue Bonds, SSM Healthcare System, Series 2001A: 5.250%, 6/01/21 (Pre-refunded 6/01/11) – AMBAC Insured 6/11 at 101.00 AA– (4) 5.250%, 6/01/21 (Pre-refunded 6/01/11) – AMBAC Insured 6/11 at 101.00 AA– (4) 5.250%, 6/01/28 (Pre-refunded 6/01/11) – AMBAC Insured 6/11 at 101.00 AA– (4) Total Missouri Montana – 0.3% (0.2% of Total Investments) Montana Board of Housing, Single Family Mortgage Bonds, Series 2000A-2, 6.450%, 6/01/29 12/10 at 100.00 AA+ (Alternative Minimum Tax) Montana Higher Education Student Assistance Corporation, Student Loan Revenue Bonds, 12/10 at 100.00 A2 Subordinate Series 1999B, 6.400%, 12/01/32 (Alternative Minimum Tax) Total Montana Nevada – 5.2% (3.4% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinte Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 Aa3 International Airport, Series 2010A, 5.250%, 7/01/42 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/19 – AMBAC Insured No Opt. Call N/R 5.625%, 1/01/32 – AMBAC Insured (5) 1/12 at 100.00 N/R 5.375%, 1/01/40 – AMBAC Insured (5) 1/11 at 100.00 N/R Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, 7/17 at 100.00 AA+ Trust 2633, 18.437%, 7/01/31 – BHAC Insured (IF) Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 A 8.000%, 6/15/30 Total Nevada New Jersey – 6.8% (4.5% of Total Investments) New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine No Opt. Call Baa1 and Dentistry of New Jersey, Series 2009B, 5.750%, 12/01/15 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2000A, 12/10 at 101.00 Aaa 6.000%, 6/01/13 – NPFG Insured (Alternative Minimum Tax) New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration No Opt. Call Aa3 Grants, Series 2002A, 5.500%, 9/15/13 – AMBAC Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 1999A, No Opt. Call AA– 5.750%, 6/15/18 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, No Opt. Call AA– 0.000%, 12/15/28 – AMBAC Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2002: 5.750%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.125%, 6/01/42 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/13 at 100.00 AAA Series 2003, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Total New Jersey New Mexico – 0.7% (0.4% of Total Investments) University of New Mexico, FHA-Insured Mortgage Hospital Revenue Bonds, Series 2004, 5.000%, 7/14 at 100.00 AAA 7/01/32 – AGM Insured New York – 8.1% (5.4% of Total Investments) Dormitory Authority of the State of New York, Insured Revenue Bonds, Franciscan Health 1/11 at 100.00 A3 Partnership Obligated Group – Frances Shervier Home and Hospital, Series 1997, 5.500%, 7/01/17 – RAAI Insured Dormitory Authority of the State of New York, Secured Hospital Revenue Refunding Bonds, 8/10 at 100.00 AA– Wyckoff Heights Medical Center, Series 1998H, 5.300%, 8/15/21 – NPFG Insured New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 B– Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AAA Pilot, Series 2009A, 7.000%, 3/01/49 – AGC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 12/14 at 100.00 AAA Bonds, Series 2004B, 5.000%, 6/15/36 – AGM Insured (UB) New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local 10/14 at 100.00 AAA Government Assistance Corporation, Series 2004A, 5.000%, 10/15/32 – AMBAC Insured (UB) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/10 at 100.00 A Terminal LLC, Sixth Series 1997, 5.900%, 12/01/17 – NPFG Insured (Alternative Minimum Tax) Total New York North Carolina – 1.1% (0.7% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008A, 5.250%, 1/15/24 – AGC Insured Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA 1/15 at 100.00 AAA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) Total North Carolina Ohio – 3.1% (2.0% of Total Investments) Amherst Exempted Village School District, Ohio, Unlimited Tax General Obligation School 12/11 at 100.00 Aa2 (4) Improvement Bonds, Series 2001, 5.125%, 12/01/21 (Pre-refunded 12/01/11) – FGIC Insured Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 BBB 5.375%, 6/01/24 6/17 at 100.00 BBB 5.875%, 6/01/30 6/17 at 100.00 BBB 5.750%, 6/01/34 6/17 at 100.00 BBB 5.875%, 6/01/47 6/17 at 100.00 BBB Franklin County, Ohio, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Hamilton Creek 1/11 at 100.00 Aa2 Apartments Project, Series 1994A, 5.550%, 7/01/24 (Alternative Minimum Tax) Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5/14 at 100.00 AA 5.000%, 5/01/30 Warren County, Ohio, Limited Tax General Obligations, Series 1997, 5.500%, 12/01/17 12/10 at 100.00 Aa1 Total Ohio Oregon – 0.4% (0.3% of Total Investments) Portland, Oregon, Downtown Waterfront Urban Renewal and Redevelopment Revenue Bonds, Series 12/10 at 101.00 Aa3 2000A, 5.500%, 6/15/20 – AMBAC Insured Pennsylvania – 6.8% (4.5% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, West Penn 11/10 at 102.00 AAA Allegheny Health System, Series 2000B, 9.250%, 11/15/22 (Pre-refunded 11/15/10) Erie Water Authority, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/01/43 – 12/18 at 100.00 AAA AGM Insured Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 10/16 at 100.00 AA+ 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AAA 6/01/33 – AGM Insured Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 1998A, 5.500%, 6/15/18 – FGIC 12/10 at 100.00 A+ Insured (Alternative Minimum Tax) Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2002B, 5.625%, 8/12 at 100.00 Aa2 (4) 8/01/16 (Pre-refunded 8/01/12) – FGIC Insured Total Pennsylvania Puerto Rico – 5.8% (3.8% of Total Investments) Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/44 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 12/13 at 100.00 AA+ 4.500%, 12/01/23 (UB) Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 12/13 at 100.00 AAA 4.500%, 12/01/23 (Pre-refunded 12/01/13) Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call A3 0.000%, 7/01/42 – FGIC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 5.250%, 8/01/41 Total Puerto Rico Rhode Island – 2.9% (1.9% of Total Investments) Central Falls, Rhode Island, General Obligation School Bonds, Series 1999, 6.250%, 5/15/20 – 11/10 at 101.00 B3 RAAI Insured Rhode Island Housing & Mortgage Finance Corporation, Homeownership Opportunity 57-B Bond Program, Series 2008, Trust 1177: 9.529%, 4/01/23 (Alternative Minimum Tax) (IF) 4/17 at 100.00 AA+ 9.629%, 4/01/23 (Alternative Minimum Tax) (IF) 4/17 at 100.00 AA+ Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.125%, 6/01/32 Total Rhode Island South Carolina – 0.3% (0.2% of Total Investments) Greenville, South Carolina, Hospital Facilities Revenue Bonds, Series 2001, 5.000%, 5/01/31 – 5/11 at 101.00 AA– AMBAC Insured Tennessee – 1.4% (1.0% of Total Investments) Memphis-Shelby County Airport Authority, Tennessee, Airport Revenue Bonds, Series 1999D, 9/10 at 101.00 A2 6.000%, 3/01/24 – AMBAC Insured (Alternative Minimum Tax) Memphis-Shelby County Airport Authority, Tennessee, Airport Revenue Bonds, Series 2001B, 3/11 at 100.00 AAA 5.125%, 3/01/26 – AGM Insured Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 9/16 at 100.00 BBB+ Wellmont Health System, Series 2006C, 5.250%, 9/01/36 Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding 11/17 at 100.00 N/R Bonds, Sumner Regional Health System Inc., Series 2007, 5.500%, 11/01/46 (6) Total Tennessee Texas – 6.4% (4.3% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 4/13 at 101.00 Caa3 Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman 4/20 at 100.00 Baa2 Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 A Bonds, Series 2005, 5.000%, 1/01/45 – FGIC Insured Dallas Area Rapid Transit, Texas, Senior Lien Sales Tax Revenue Bonds, Series 2001, 5.000%, 12/11 at 100.00 AAA 12/01/31 (Pre-refunded 12/01/11) – AMBAC Insured Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Refunding Bonds, Series No Opt. Call A 2001A, 0.000%, 11/15/20 – NPFG Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Project, Series 2001B, 0.000%, 9/01/30 – AMBAC Insured Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/12 at 27.94 AAA Bonds, Series 2004, 0.000%, 8/15/34 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/15 at 37.33 AA– Bonds, Series 2005, 0.000%, 8/15/33 – FGIC Insured Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/14 at 26.50 AAA Bonds, Series 2006, 0.000%, 8/15/38 San Antonio, Texas, Water System Revenue Bonds, Series 2005, 4.750%, 5/15/37 – NPFG Insured 5/15 at 100.00 Aa1 Tarrant County, Texas, Cultural & Educational Facilities Financing Corporation, Revenue Bonds, 2/17 at 100.00 AA– Series 2007, Residuals 1760-3, 16.975%, 2/15/36 (IF) White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, 8/15 at 34.92 AAA Series 2005, 0.000%, 8/15/35 Wylie Independent School District, Taylor County, Texas, General Obligation Bonds, Series 2005: 0.000%, 8/15/20 8/15 at 78.46 AAA 0.000%, 8/15/22 8/15 at 70.77 AAA Total Texas Utah – 0.1% (0.1% of Total Investments) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 1999C-2, Class II: 5.700%, 7/01/19 (Alternative Minimum Tax) 1/11 at 100.75 Aaa 40 5.750%, 7/01/21 (Alternative Minimum Tax) 1/11 at 100.75 Aa2 Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000F-2, Class III, 6.000%, 1/11 at 100.00 AA– 1/01/15 (Alternative Minimum Tax) Total Utah Virginia – 0.5% (0.3% of Total Investments) Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 N/R Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 Washington – 11.3% (7.5% of Total Investments) Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 3, Series 7/13 at 100.00 Aaa 2003A, 5.500%, 7/01/17 – SYNCORA GTY Insured Port of Seattle, Washington, Special Facility Revenue Bonds, Terminal 18, Series 1999B: 6.000%, 9/01/15 – NPFG Insured (Alternative Minimum Tax) 9/10 at 101.00 A 6.000%, 9/01/16 – NPFG Insured (Alternative Minimum Tax) 9/10 at 101.00 A Port of Seattle, Washington, Special Facility Revenue Bonds, Terminal 18, Series 1999C: 6.000%, 9/01/15 – NPFG Insured (Alternative Minimum Tax) 9/10 at 101.00 A 6.000%, 9/01/16 – NPFG Insured (Alternative Minimum Tax) 9/10 at 101.00 A Seattle, Washington, Municipal Light and Power Revenue Refunding and Improvement Bonds, Series 3/11 at 100.00 AAA 2001, 5.500%, 3/01/19 (Pre-refunded 3/01/11) – AGM Insured Seattle, Washington, Municipal Light and Power Revenue Refunding and Improvement Bonds, Series 3/11 at 100.00 AAA 2001, 5.500%, 3/01/19 – AGM Insured Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/13 at 100.00 BBB Series 2002, 6.500%, 6/01/26 Washington, Certificates of Participation, Washington Convention and Trade Center, Series 1/11 at 100.00 AA 1999, 5.250%, 7/01/16 – NPFG Insured Washington, General Obligation Compound Interest Bonds, Series 1999S-2, 0.000%, 1/01/18 – No Opt. Call AAA AGM Insured Washington, General Obligation Compound Interest Bonds, Series 1999S-3: 0.000%, 1/01/20 No Opt. Call AA+ 0.000%, 1/01/21 No Opt. Call AA+ Total Washington Wisconsin – 7.6% (5.1% of Total Investments) Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/29 (Pre-refunded 11/14 at 100.00 Aa2 (4) 11/01/14) – AGM Insured Green Bay, Wisconsin, Water System Revenue Bonds, Series 2004, 5.000%, 11/01/29 – AGM Insured 11/14 at 100.00 Aa2 La Crosse, Wisconsin, Industrial Development Revenue Refunding Bonds, Dairyland Power 12/10 at 100.00 A3 Cooperative, Series 1997C, 5.550%, 2/01/15 – AMBAC Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 Aa1 2006A, 5.000%, 11/15/36 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Childrens Hospital of 2/20 at 100.00 AA– Wisconsin Inc., Series 2008B, 5.500%, 8/15/29 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Kenosha Hospital and 11/10 at 100.00 A Medical Center Inc., Series 1999, 5.625%, 5/15/29 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Mercy Health System 8/10 at 100.50 A2 Corporation, Series 1999, 5.500%, 8/15/25 – AMBAC Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/13 at 100.00 BBB+ Services Inc., Series 2003A, 5.125%, 8/15/33 Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5/19 at 100.00 AA– 6.000%, 5/01/36 Total Wisconsin $ 1,113,735 Total Municipal Bonds (cost $846,103,913) Shares Description (1) Value Investment Companies – 0.1% (0.1% of Total Investments) BlackRock MuniHoldings Fund Inc. $ 141,521 Invesco Quality Municipal Income Trust Total Investment Companies (cost $528,388) Total Investments (cost $846,632,301) – 151.2% Floating Rate Obligations – (9.1)% MuniFund Term Preferred Shares, at Liquidation Value – (25.4)% (7) Other Assets Less Liabilities – 4.5% Auction Rate Preferred Shares, at Liquidation Value – (21.2)% (7) Net Assets Applicable to Common Shares – 100% $ 567,019,750 Fair Value Measurements In determining the value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of July 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — Investment Companies — — Total The following is a reconciliation of the Fund’s Level 3 investments held at the beginning and end of the measurement period: Level 3 Investments Balance at the beginning of period $ — Gains (losses): — Net realized gains (losses) — Net change in unrealized appreciation (depreciation) — Net purchases at cost (sales at proceeds) — Net discounts (premiums) — Net transfers in to (out of) at end of period fair value Balance at the end of period Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At July 31, 2010, the cost of investments was $793,975,957. Gross unrealized appreciation and gross unrealized depreciation of investments at July 31, 2010, were as follows: Gross unrealized: Appreciation $ 50,279,343 Depreciation Net unrealized appreciation (depreciation) of investments $ 11,993,090 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor's”), Moody’s Investor Service, Inc. (“Moody's”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund's custodian to cease accruing additional income on the Fund's records. For fair value measurement disclosure purposes, investment categorized as Level 3. MuniFund Term Preferred Shares and Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments are 16.8% and 14.0%, respectively. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Dividend Advantage Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateNovember 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateNovember 29, 2010 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateNovember 29, 2010
